DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
Claims 1-2, 4-10, and 12-23 are currently pending, claims 3 and 11 have been cancelled, claims 1 and 15 have been amended, and claim 23 is newly added.
In light of the amendments to the claims, the previous rejections are withdrawn in order to present a new grounds of rejection. The new rejection is still in view of the previously cited references but also in view of newly found reference Kim et al. (US20040154356A1).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-10, 12-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “overflow preventing members” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-10, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "both upper side ends" in the last two lines.  There is insufficient antecedent basis for this limitation in the claim, as there is no mention of any such upper sides prior to.
The remaining claims are rejected as being dependent on a previously rejected claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-10, 12-14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US20130139402A1) in further view of Schaub et al. (DE102012223682A1), Guan et .
Regarding claim 1, Hong teaches a Fig.1 washing machine, comprising: a tub Fig.1 (the combination of 100, 120, 130, and Fig.2 101) capable of storing washing water, provided inside a cabinet Fig.1 (the combination of 600 620, 630, and 640); the tub divided into a front portion and rear portion/tub body Fig.1 (120 and 130) in a longitudinal direction of the tub (shown in Fig.1), wherein Fig.2 shows the front portion being able to couple to the rear portion; the tub having a tub cover (Hong combination of Fig.1 100 and Fig.2 101) formed with laundry entry/exit (Hong [0070]), which reads on an inlet port for putting washing objects therein on the front side of the tub, and defines a front portion of the tub. However Hong does not teach a plurality of super hydrophobic micro-protrusions formed on an inner surface of the tub to remove residual water. 
Schaub teaches that moist surfaces of washing machines form biofilms [0002]. Schaub further discloses a washing machine (Fig.1) with hydrophobic rough [0018] inner tub wall [0029], which reads on a plurality micro-protrusions formed on the inner surface of the tub, for preventing the formation of biofilms [0021]. Guan teaches a method of producing super hydrophobic microstructures (abstract) via injection molding, which reads on super hydrophobic micro-protrusions. The protrusions imparting desired wetting properties onto a product surface [0008], such as a self-cleaning function under the scouring effect of water [0004]. Hong and Schaub are analogous in the field of washing machines. Although Hong does not explicitly disclose the presence of a sump, Hong does state that the tub accommodates water [0014-0015] and that there is a drain hole in the bottom of the tub [0127]. None of the three previously recited references disclose overflow preventing members, however such a feature is known in the art as evidenced by Kim
Kim discloses a washing machine (Fig.1, abstract) wherein the tub comprises a sump (Fig.3 ref 54) with a drain port (Fig.3 ref 56). The sump having protruding ribs at a top edge of the sump that protrude inwardly towards the sump (Fig.3 ref 58, [0045]). Since each of the ribs protrudes inwardly toward the sump, the ribs effectively protrude in a direction towards each other as well. The two ribs prevent liquid from deviating from the sump to promote draining while also providing an increased capacity sump [0040-0045, 0058-0059], thereby reading on overflow preventing members. Thus rib of Kim reads on an overflow preventing member as it effectively prevents escape of fluid and foam (i.e. overflow) from the sump.
One of ordinary skill in the art is aware that both the tub cover and the tub body would be exposed to moisture. Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the inner tub wall of Hong to include the hydrophobic micro-protrusions of Schaub covering the entire inner tub wall, including the tub body and the tub cover, in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]). Further, it would have been obvious to substitute the hydrophobic micro-protrusions within the inner tub wall to be super hydrophobic micro-protrusions thereby improving them by imparting a self-cleaning function (Guan [0004]) to the inner tub wall. There is a reasonable expectation that the washing machine of Hong includes a sump with a drain port, however assuming that it is not clearly envisaged that such features are present one of ordinary skill in the art would have provided a sump, drain port, and rib, as disclosed by Kim in order to promote drainage and increase water storage/sump capacity (Kim [0058-0059]). The phrase “to remove residual water in the tub” merely recites intended use. A skilled artisan would reasonably expect that the modified inner tub wall of Hong is capable of removing residual water in the tub as the structure now includes super hydrophobic micro-protrusions on the inner surface of the tub. Since the super hydrophobic micro-protrusions cover the entirety of the inner tub wall, one of ordinary skill in the art would expect that at least a portion of the protrusions protrude along the longitudinal direction of the tub cover and tub body. Further, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection.
The modification does not explicitly teach the super-hydrophobic micro-protrusions having the claimed configuration of “provided at a circumferential surface… circumferential direction of the tub”. However, Schaub teaches the use of hydrophobic rough surfaces in [0018, 0029] and further discloses that such surfaces are desired on all wet surfaces [0028-0029]. Since one of ordinary skill in the art knows that the inner and outer surfaces of an inner tub and the inner surfaces of an outer tub, along with the sump of a washing machine all experience moisture during regular operation, one of ordinary skill in the art would have supplied the super-hydrophobic micro-protrusions on all surfaces of said elements in order to 
Regarding claim 2, the combination of Hong, Schaub, and Guan further teaches the washing machine of claim 1, wherein the tub (Hong [0093]) and the super hydrophobic micro-protrusions (Guan abstract) are formed by injection molding. Thus, a skilled artisan would reasonably expect that the plurality of super hydrophobic micro-protrusions are injection molded by an injection mold together with the tub, and integrally formed on an inner surface of the tub to reduce the processing steps and time of the creating tub.
Regarding claim 4, the combination of Hong, Schaub, and Guan teaches the washing machine of claim 3, however it does not teach that the super hydrophobic micro-protrusions are formed on a front side in the tub cover and a rear side in the tub body. However, Schaub teaches that biofilms are commonly formed on surfaces that come into contact with water or an aqueous solution [0002]. In this case, the front side of the cover and the rear side of the tub body comes into contact with water during normal operation. Thus, it would be obvious 
Regarding claim 5, the combination of Hong, Schaub, and Guan further teaches the washing machine of claim 1, wherein each of the plurality of super hydrophobic micro-protrusions has an upper width thereof smaller than or equal to a lower width thereof (Guan Fig.1C Area B).
Regarding claim 6, the combination of Hong, Schaub, and Guan further teaches the washing machine of claim 1, wherein each of the plurality of super hydrophobic micro-protrusions is a triangular shape (Guan Fig.1C Area B).
Regarding claims 7, 8, 10, and 13, the combination of Hong, Schaub, and Guan teaches the washing machine of claim 1. Further the limitations of the claims merely recites the arrangements of the super hydrophobic micro-protrusions formed either; symmetrically on both sides with respect to a first directional center line spaced apart in parallel from each other along an inner surface of the tub; symmetrically on both sides with respect to first directional center lines spaced apart in parallel from each other along an inner surface of the tub and second directional center lines spaced apart in parallel from each other in a direction intersecting the first directional center line; on a circumferential surface in the tub; or symmetrically on both sides with respect to longitudinal center lines of a circumferential surface of the tub spaced apart in parallel from each other along the circumferential surface. In MPEP 2144.04, regarding the arrangement of elements, In re Japikse where the court held claims unpatentable over prior art wherein the only difference was the arrangement of an element, and such arrangement would not have modified the operation of the device. In this 
Regarding claim 9, the combination of Hong, Schaub, and Guan teaches the washing machine of claim 8. Further, the claim merely recites the arrangement of super hydrophobic micro-protrusions such that the first and second directional centerlines are formed in a lattice shape. Again, absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection.
Regarding claims 12 and 14, the combination of Hong, Schaub, and Guan teaches the washing machine of claim 10. Further, the limitations of the claims merely recites the 
Regarding claim 21, Modified Hong teaches the washing machine of claim 19 wherein, each of the plurality of micro-protrusions comprises a first and second inclined surface arranged alternatively in one direction, wherein the surfaces are inclined in opposite directions to each other and intersect each other (see Guan Modified Fig.3b below). Further, the slope of the first surface is less than that of the second surface (see Guan Modified Fig.3b below).

    PNG
    media_image1.png
    430
    582
    media_image1.png
    Greyscale

Claims 1, 15-20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Bongini (US20100050700A1), hereinafter referred to as Bongini, in further view of Schaub et al. (DE102012223682A1), Guan et al. (CN103101147A), and Kim (US20040154356A1), hereinafter referred to as Bongini, Schaub, Guan, and Kim respectively.
Regarding claims 1, 15, & 23, Bongini teaches a Fig.1 washing machine, comprising: a tub Fig.1 (5) capable of storing washing water, provided inside a cabinet Fig.1 (2); the tub being divided in a longitudinal direction into a front portion (Fig.6,8 ref 5’’) and a rear portion (Fig.6,8 ref 5’); a tub cover (Figs.3-5 combination of refs 5b, 5’’, and 19), having an inlet port (see Fig.4) for laundry wherein the tub cover and inlet port formed on the front portion of the tub (see Fig.4); a tub body (Fig.8 ref 5’) coupled to the rear end of the tub cover (see Fig.8) and forming the rear portion; a collecting well (Bongini Fig.5 46), which reads on sump, formed on a bottom surface in the tub (Bongini [0082]). Further, the sump having a drain outlet (Bongini [0081]), which reads on drain port, for discharging wash water in the tub to the outside. However, Bongini does not teach a plurality of super hydrophobic micro-protrusions formed on an inner surface of the tub to remove residual water. 
None of the three previously recited references disclose overflow preventing members, however such a feature is known in the art as evidenced by Kim
Kim discloses a washing machine (Fig.1, abstract) wherein the tub comprises a sump (Fig.3 ref 54) having protruding ribs at a top edge of the sump that protrude inwardly towards the sump (Fig.3 ref 58, [0045]). Since each of the ribs protrudes inwardly toward the sump, the ribs effectively protrude in a direction towards each other as well. The two ribs prevent liquid from deviating from the sump to promote draining while also providing an increased capacity sump [0040-0045, 0058-0059], thereby reading on overflow preventing members. Thus rib of Kim reads on an overflow preventing member as it effectively prevents escape of fluid and foam (i.e. overflow) from the sump.
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the inner tub wall of Bongini to include the hydrophobic micro-protrusions of Schaub covering the entire inner tub wall, including the tub body and tub cover, in order to avoid, reduce, or eliminate the formation of biofilms (Schaub [0021]). In an attempt to promote drainage and increase sump capacity (Kim [0058-0059]), one of ordinary skill in the art would have further modified the sump of Modified Bongini to utilize the ribs of Kim. The phrase “to remove residual water in the tub” merely recites intended use. A skilled artisan would reasonably expect that the modified inner tub wall of Bongini is capable of removing residual water in the tub as the structure now includes super hydrophobic micro-protrusions on the inner surface of the tub. Since the super hydrophobic micro-protrusions cover the entirety of the inner tub wall, one of ordinary skill in the art would expect that at least a portion of the protrusions protrude along the longitudinal direction of the tub cover and tub body.
However, assuming that it is not reasonably expected that the protrusions protrude in a longitudinal direction of the tub body and tub cover, the alternative rejection is provided. Absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not be found critical to the operation of the washing machine for removing residual water in the tub and would not lead to unexpected results. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions in any configuration to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection. Although the combination does not explicitly teach a plurality of super 
Regarding claim 16, the combination of Bongini, Schaub, and Guan teaches the washing machine of claim 15, wherein the sump is recessed longitudinally along the axial direction (Bongini [0082]) of the tub, which reads on longitudinal direction, toward a front side of the tub at a rear lower-end portion of the tub (Bongini Fig.7). The phrase “the plurality of super hydrophobic micro-protrusions, protruded along a longitudinal direction” merely recites an arrangement of the super hydrophobic micro-protrusions. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the arrangement of the super hydrophobic micro-protrusions would not have modified the operation of the device and not lead to unexpected results. Therefore, a person having ordinary skill in the art would have found it obvious to arrange the super hydrophobic micro-protrusions in any configuration in order to achieve the desired water removal effects of the super hydrophobic micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection. The phrase “in a direction in which an injection mold is separated to prevent an undercut of the injection mold after injection molding” merely recites intended use. Guan Fig.1C shows the injection mold separated in the direction of the protrusion. Guan does not 
Regarding claim 17, the combination of Bongini, Schaub, and Guan further teaches the washing machine of claim 15, wherein the sump is formed at a lower position than a circumferential surface of the tub (Bongini Fig.7) and inclined downward toward a front side of the tub (Bongini Fig.5).
Regarding claim 18, the combination of Bongini, Schaub, and Guan teaches the washing machine of claim 15. The claim limitation merely recites a positional arrangement of the drain port being spaced apart from a longitudinal center line of the sump. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that the off-centering the drain port would not affect the function of it as it still remains within the bottom of the tub, and the drain port is fully capable of draining residual water in the tub. Thus, a person having ordinary skill in the art would find it obvious to modify the position of the drain port anywhere within the bottom surface of the sump in order to achieve the desired water draining effect. If the applicant can provide a showing of unexpected results in having the claimed position of the drain port, commensurate in scope with the claims, then the examiner would withdraw the rejection.
Regarding claim 19, the combination of Bongini, Schaub, and Guan further teaches the washing machine of claim 15, wherein the bottom surface of the sump (Bongini Fig.5), which is connected to the drain port, guides water to the drain port thus reading on a residual water guide passage portion which is communicated with the drain port. Further, the residual water passage portion has a width (Bongini Fig.7) in a circumferential direction, thus at least 
Regarding claim 20, the combination of Bongini, Schaub, and Guan teaches the washing machine of claim 19. Further, the claim recites the super hydrophobic micro-protrusions being formed asymmetrically on both sides with respect to longitudinal center lines of the sump spaced apart in parallel from each other along the bottom surface of the sump, with a first inclined portion having a small slope on one side toward the residual water guide passage portion and a second inclined portion having a relatively large slope on another side toward a direction opposite to the residual water guide passage. These claim limitations merely recite the arrangement and shape of the super hydrophobic micro-protrusions. In accordance with In re Japikse (MPEP 2144.04), absent evidence to the contrary, a person having ordinary skill in the art would reasonably expect that that any arrangement of the super hydrophobic micro-protrusions would allow residual water in the slump to flow toward the residual water guide passage portion via gravity since the sump is inclined downwards. Furthermore, in accordance with In re Dailey (MPEP 2144.04), the shape of the super-hydrophobic micro-protrusions would be a matter of choice which a person having ordinary skill in the art would have found obvious, absent persuasive evidence that the configuration of the super hydrophobic micro-protrusions was significant. Thus, a person having ordinary skill in the art would find it obvious to arrange the super hydrophobic micro-protrusions of any shape in any configuration on the bottom surface of the sump to achieve the desired water removal effect of the micro-protrusions. If the applicant can provide a showing of unexpected results in having the claimed configuration of the micro-protrusions, commensurate in scope with the claims, then the examiner would withdraw the rejection.
.

    PNG
    media_image2.png
    499
    613
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeon et al. (US20150252512A1), hereafter J1. J1 discloses a tub for washing machine that increases washing effect (abstract, [0011]) by utilizing protrusions and recesses that extend longitudinally and circumferentially about the inner surface of the tub, while being spaced apart. (abstract, see also Fig.3-6)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mantle et al. (US20150007617A1) discloses a washing machine (abstract) having a dam located at a top edge of the sump (Fig.4 ref 138) to prevent fluid outflow from the sump [0033]. The dam can have multiple configurations including linear and arcuate [0033].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711